EXHIBIT Certification of Executive Vice President and Chief Operating Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form 10-Q of Danvers Bancorp, Inc. (the “Company”) for the Three and Nine Months Ended September 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I hereby certify, to the best knowledge and belief of the signatory, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
